HENDERSON, Justice
(concurring specially).
A clearly erroneous finding of fact necessarily mandates a reversal herein. Confusion as to the valuation of “acres” as distinguished from “lots” befell counsel and the trial court. This resulted in a land valuation, established by the trial court, lower *590than the testimony indicates. For this reason, and this reason alone, I am compelled to join in the majority’s reversal and remand which should now prompt a proper valuation record below with accordant Findings of Fact and Conclusions of Law.
Aside from the mathematical miscompu-tation, however, I unhesitatingly agree with the theory of Buckingham’s case. Further, it is apparent that the trial court’s theoretical posture corresponded to the advocacy of Buckingham.
This appeal reaches us with this procedural history: the Fall River County Board of Equalization concluded that the tax assessment (by the Director of Equalization of Fall River County) on the unimproved lots in question did not exceed market value; that the unimproved lots were not valued higher than comparable lots; and finally, that the assessments on the unimproved lots were therefore valid. Our State Board of Equalization sustained these findings. Buckingham then appealed these findings to the trial court which concluded, in effect, that the State Board of Equalization erred in upholding the Fall River County Director of Equalization. Specifically, the trial court held that the only difference existing in the land in question with regard to the 1978 and 1979 assessments as compared to prior assessments existed on paper only, that is, topographical lineation reflecting that the property had been platted into lots. Platting, the trial court reasoned, did not make these lots usable and therefore it directed a reassessment. I agree. In arriving at this holding, the trial court was confronted with legal questions which it had to rule upon and the litigants thereafter fully briefed these issues in conjunction with this appeal; therefore, I desire to address these issues. The de novo decision of the trial court is the basis of the State Board’s appeal.
Fall River County’s Director of Equalization failed to take into consideration the restrictive covenants which limited the use of the property. This was error on his part. Restrictions imposed upon the use of land should be considered in determining the value of property for tax purposes. Lochmoor Club v. City of Grosse Pointe Woods, 10 Mich.App. 394, 159 N.W.2d 756 (1968).
This appeal was taken only as to the unimproved lots. Fall River County’s Director of Equalization apparently made no distinction between improved lots and unimproved lots in arriving at the fair market value placed on the unimproved lots in question. When asked if he had made any distinction, the Director of Equalization testified: “No. Just a flat fee was placed on them.” Under SDCL 10-6-33, this requirement is imposed: “ * * * [The assessor] shall value each article or description by itself and at such a sum or price as he believes the same to be fairly worth in money.” It is evident that the Director of Equalization’s statutory duty was not followed.
The State Board relies heavily on (1) Buckingham’s brochure extolling the virtues of Black Hills living and (2) asking prices on the unimproved lots. As these unimproved lots had no utilities or streets whatsoever, it is obvious that Buckingham would necessarily be required to outlay considerable expenditures for improvements to make the lots usable for residential purposes. The Fall River County Director of Equalization failed to consider the money which Buckingham would have to spend to grade land, build streets, and install utilities. This was error on his part.
An assessment based on expected future use of unimproved lots as residential lots is not a proper determination of fair market value. See State ex rel. Markarian v. City of Cudahy, 45 Wis.2d 683, 173 N.W.2d 627 (1970). The Fall River County Director of Equalization placed a value on these lots in futuro — not in praesenti — and thus did not accurately determine fair market value. A wishbook price on land is simply unrealistic and should not be used as a criteria in assessing the value of land. Intentions of a taxpayer should not be taxed until those intentions are demonstrably effected. The ultimate issue is the true and full value of the property in its existing condition and not its value if improvements had been *591made. Rau v. Fritz, 81 S.D. 311, 134 N.W.2d 773 (1965).
In Knodel v. Board of County Commissioners, 269 N.W.2d 386, 390 (S.D.1978) this language is found:
Noneompliance with mandatory statutes and excessive valuations are not sufficient findings to grant a taxpayer relief.
In Schell v. Walker, 305 N.W.2d 920 (S.D. 1981) (Henderson, Justice, specially concurring), I expressed my displeasure with that language. Further found in Knodel at 389 is this language:
Even if the director of equalization fails to fully comply with statutory mandates, rendering the assessment void, a taxpayer cannot avail himself of such invalidity without also showing that the tax levied was unjust and inequitable.
Conceding that the language therein is the law of the state, I wish to here assert that in this case the Fall River County Board of Equalization, the Fall River County Director of Equalization, and the State Board of Equalization fell into great error in statutory and case law of this state and nation. Taxes, which they attempted to impose, were unjust and inequitable in view of the authorities I have cited and rationale herein expressed.
We live in a Republic which despairs of the heavy hand of taxation sapping our citizens’ economic strength and vitality. To the courts these citizens flee, hopeful for relief from the minions of tax authorities. Thence has fled this appellee. Relief it was afforded, in theory, by the court below. Ultimate relief should not now be denied.